    Case 1:19-cv-12359-RMB Document 14 Filed 04/01/21 Page 1 of 6 PageID: 77



NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE

ALAN DUPREE GARRETT,                 :
                                     :      CIV. NO. 19-12359(RMB)
                   Petitioner        :
                                     :
        v.                           :            OPINION
                                     :
UNITED STATES OF AMERICA,            :
et al.,                              :
                                     :
                   Respondents       :

BUMB, DISTRICT JUDGE

        This   matter   comes     before    the   Court   upon   Petitioner’s

application to proceed in forma pauperis under 28 U.S.C. § 1915(a),

which    he    submitted   from    Camden   County   Correctional    Facility

(“CCCF”) on March 10, 2021, with a civil complaint for damages 1

and an “Addendum” to his previously dismissed petition for writ of

error coram nobis in this action, asserting jurisdiction under the

All Writs Act, 28 U.S.C. § 1651. (IFP App., Dkt. No. 11; Complaint,

Dkt. No. 11 at 4-5; Addendum, Dkt. No. 12.)

        For the reasons discussed below, the Court will construe

Petitioner’s Addendum as an amended petition for writ of error




1 The Court takes judicial notice under Federal Rule of Evidence
201(b) that on November 17, 2020, the Honorable Noel L. Hillman,
in Civil Action No. 20-12904, dismissed a Bivens complaint filed
by Petitioner, pursuant to the three strikes rule in 28 U.S.C. §
1915(g). Garrett v. United States, No. CV2012904NLHJS, 2020 WL
6739542, at *2 (D.N.J. Nov. 17, 2020)
 Case 1:19-cv-12359-RMB Document 14 Filed 04/01/21 Page 2 of 6 PageID: 78



coram nobis and deny the petition. Petitions for relief from

criminal convictions and sentences, such as habeas petitions and

petitions for writ of error coram nobis, must be filed separately

from civil actions for damages. Therefore, the Court will direct

the Clerk to file a copy of the IFP application and complaint in

a new civil action, where the complaint is subject to sua sponte

screening for dismissal pursuant to 28 U.S.C. §§ 1915(e)(2)(B),

1915A(b)(1) and 42 U.S.C. § 1997e(c)(1). The Court will address

Petitioner’s request for relief from his criminal convictions

below.

I.   BACKGROUND

     Petitioner   Alan   Dupree   Garrett    was   incarcerated    in   the

Federal   Correctional    Institution-Schuylkill       in    Minersville,

Pennsylvania (“FCI Schuylkill”) when he filed a petition for writ

of error coram nobis in this matter on May 8, 2019. (Pet., Dkt.

No. 1.) On May 13, 2019, the Honorable Robert B. Kugler entered an

Opinion and Order dismissing the petition. (Opinion, Dkt. No. 2;

Order, Dkt. No. 3.) The Court noted that a writ of error coram

nobis is an extraordinary remedy typically reserved to attack

convictions when the petitioner is no longer “in custody” for

purposes of a motion under 28 U.S.C. § 2255. (Opinion, Dkt. No. 2

at 4-5.) When the petition was filed, Petitioner remained in

custody after violating supervised release, arising out of his
                                    2
 Case 1:19-cv-12359-RMB Document 14 Filed 04/01/21 Page 3 of 6 PageID: 79



conviction in Criminal Action No. 11-cr-242(JBS) for being a felon

in possession of a firearm. (Id. at 2-3.) Petitioner appealed the

denial of his petition for writ of error coram nobis (Notice of

Appeal, Dkt. No. 6), and the Third Circuit Court of Appeals

dismissed the appeal. (Certified Order of USCA in lieu of formal

Mandate, Dkt. No. 10.) Petitioner’s amended petition for writ of

error coram nobis is now before the Court.

II.   DISCUSSION

      A.   Petitioner’s Claims

      In Petitioner’s amended petition for writ of error coram nobis

and his civil complaint, he is seeking (1) monetary damages arising

out of alleged medical malpractice that occurred while he was

housed in a halfway house, The Kintock Group, in Philadelphia,

Pennsylvania; (2) monetary damages arising out of a claim of

wrongful incarceration; and (3) to vacate all New Jersey criminal

convictions   pursuant   to   New   Jersey   Court   Rule   4:26-4,   which

precludes final judgment entered against a person designated with

a fictitious name, allegedly applicable to Petitioner because his

name was misspelled in all of his criminal cases. (Addendum, Dkt.

No. 12; Compl., Dkt. No. 11 at 4-5.) Claims for damages are not

properly brought in a petition for writ of error coram nobis, and

the Court will dismiss those claims from the petition without

prejudice to bringing the claims in a separate civil action, and
                                     3
 Case 1:19-cv-12359-RMB Document 14 Filed 04/01/21 Page 4 of 6 PageID: 80



the   Court    will   direct   the   Clerk    to   file   Petitioner’s      civil

complaint in a new civil action.

      B.      Jurisdiction Over Request to Vacate Criminal Judgments

      Petitioner seeks to vacate all New Jersey criminal judgments

against him since age twelve because his name was misspelled.

(Addendum, Dkt. No. 12.) This Court lacks jurisdiction to vacate

all of Petitioner’s criminal judgments, each conviction must be

challenged separately by means of a petition for writ of habeas

corpus under 28 U.S.C. § 2254 for state convictions, and a motion

to vacate, set aside or correct sentence under 28 U.S.C. § 2255

for federal convictions, both of which have a one-year statute of

limitations     and   restrictions      on   filing   second    or    successive

motions. See 28 U.S.C. §§ 2254, 2255, 2244. Further, to support

his claim for relief, Petitioner relies on New Jersey Court Rule

4:26-4, “No final judgment shall be entered against a person

designated by a fictitious name.” (Addendum, Dkt. No. 12 at 2.)

This New Jersey court rule governs civil actions in New Jersey

Superior Courts, not criminal actions in state and federal courts.

      Putting aside the lack of authority for relief under N.J. Ct.

R. R. 4:26-4, Petitioner is not entitled to a writ of error coram

nobis   in    Criminal   Action   No.   11-cr-242     based    on    the   alleged

misspelling of his name. There are five prerequisites for coram

nobis relief:
                                        4
 Case 1:19-cv-12359-RMB Document 14 Filed 04/01/21 Page 5 of 6 PageID: 81



              the petitioner (1) is no longer in custody;
              (2) suffers continuing consequences from the
              purportedly invalid conviction; (3) provides
              sound reasons for failing to seek relief
              earlier; (4) had no available remedy at the
              time of trial; and (5) asserted error(s) of a
              fundamental kind.

Ragbir   v.    United    States,    950   F.3d   54,   62–63    (3d   Cir.    2020)

(citations omitted).

     Petitioner         cannot    establish      the   third     through      fifth

prerequisites described above. Petitioner could have corrected the

spelling of his name at any time, but in any event, the error is

harmless. The alleged misspelling of his name in the criminal

proceeding does not render the conviction invalid. See United

States   v.    Fawcett,     115    F.2d   764,   767   (3d     Cir.   1940)    (“An

indictment, then, is an accusation of a person of crime. It is an

accusation against a person, and not against a name. A name is not

of the substance of an indictment.”) See also Ragbir, 950 F.3d at

62 (“coram nobis relief is limited and seeks out error of the most

fundamental character—the kind that renders the proceeding itself

irregular and invalid”) (citations omitted). Therefore, the Court

denies the misspelling claim in the amended petition for a writ of

error coram nobis.

III. CONCLUSION

     For the reasons discussed above, the Court denies the amended

petition for a writ of error coram nobis in part and dismisses the
                                          5
 Case 1:19-cv-12359-RMB Document 14 Filed 04/01/21 Page 6 of 6 PageID: 82



remaining   claims   for   damages       for   lack   of   subject   matter

jurisdiction. The Court will direct the Clerk to file Petitioner’s

civil complaint in a new civil action.


An appropriate Order follows.


DATE:   April 1, 2021
                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge




                                     6
